DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/864,722, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitations of claims 6-7, 11, 13 and 17-18 are not disclosed in the provisional specifications or drawings. Accordingly, claims 6-7, 11, 13 and 17-18 are not entitled to the benefit of the prior application. The priority date for these claims is the instant filing date of June 8, 2020. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14, 16-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/465,200 (published as US20210396680) in view of Bohrer et al. (“Determination of the Actinides in Fecal and Urine Samples with Total Sample Dissolution Using a Lithium Metaborate Fusion”). The claims of the 17/465,200 application are directed to a method sharing all the limitations of the instant claims and differ only by reciting the method is performed using urinalysis. However, a person of ordinary skill in the art would consider this an obvious variation of the instant claims because urinalysis is conventionally used to identify actinides as taught by Bohrer et al. 
Bohrer et al. teaches on page 1, paragraph 1 that “[a]lthough urinalysis is routinely used and accepted as an indicator of internal exposure, radiochemical analysis of fecal samples, though unpleasant, continues to be the most sensitive method to obtain accurate analytical data that will be used in dose calculations, particularly in the initial period following a suspected exposure. This paper describes a reliable chemical method for the determination of the actinides as well as gamma-emitting radionuclides in fecal and, if needed, urine samples.”
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 4, it is unclear what mechanisms exist that can determine whether changes in colorimetric indicators are unique to interactions with combinations of different actinides. The specification states “[t]he colorimetric complexation 110 can be a single indicator or any combination of indicators, those identified in the present application or any indicator, so long as the single indicator or the combination of indicators is responsive to actinides” (Paragraph 00034). The claims do not describe what different colorimetric indicators should be present in order to identify different combinations of actinides. 
Regarding claim(s) 7-9, it is unclear what elements are present in the mixture in addition to isoamethurin, dithizone, and pyridylazo. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-6, 9, 14-15 and 17 is/are rejected under 35 U.S.C. 102a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schechter et al. (US 20150212059 A1).
Regarding claim 1, Schechter et al. teaches a method for rapid detection of actinides (wherein Schechter et al. teaches a “method for detection of metals in aqueous media”, see Abstract and Paragraph 0044 which describes the detection of metals including an actinide such as Cadmium (Cd), Nickel (Ni), Cobalt (Co), Copper (Cu), Arsenic (As), Beryllium (Be), Lead (Pb), Mercury (Hg), Aluminum (Al), Antimony (Sb), Iron (Fe), Manganese (Mn), Palladium (Pd), Platinum (Pt), Selenium (Se), Silver (Ag), Tin (Sn), Uranium (U) which is an actinide, Vanadium (V), and Zinc (Zn), rare earth metals such as Scandium (Sc), Yttrium (Y), Lanthanum (La), Cerium (Ce), Praseodymium (Pr), Neodymium (Nd), Promethium (Pr), Samarium (Sm), Europium (Eu), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy), Holmium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), and Lutetium (Lu)) and furthermore, “[e]ach possibility represents a separate embodiment of the present invention”; the method comprising: a) having a support (referred to as a polymeric film, see Paragraph 0013) including a colorimetric complexation (referred to as an organic dye, Paragraph 0020), the colorimetric complexation configured to activate when contacted by a threshold concentration of at least one metal (such as an actinide) (Paragraph 0037); b) placing the support (the polymeric film) in communication with a sample (referred to as an aqueous media), the sample having an unknown concentration of at least one metal (such as an actinide) within it (Paragraph 0037 and 0038); c) receiving a visual indicator from the colorimetric complexation when the sample contains at least a threshold concentration of the metal (such as an actinide) (Paragraph 0037 and 0045).
Alternatively, assuming for the sake of argument that Schechter et al. does not explicitly disclose the detection of a threshold amount of actinide with sufficient specificity, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected actinides at a threshold capacity with a reasonable expectation of success since Schechter et al. had taught Uranium, which is an actinide (see Paragraph 0044). Schechter teaches that “the methods of the presence invention are suitable for the detection of heavy metals such as, but not limited to: Cadmium (Cd), Nickel (Ni), Cobalt (Co), Copper (Cu), Arsenic (As), Beryllium (Be), Lead (Pb), Mercury (Hg), Aluminum (Al), Antimony (Sb), Iron (Fe), Manganese (Mn), Palladium (Pd), Platinum (Pt), Selenium (Se), Silver (Ag), Tin (Sn), Uranium (U), Vanadium (V), and Zinc (Zn), rare earth metals such as Scandium (Sc), Yttrium (Y), Lanthanum (La), Cerium (Ce), Praseodymium (Pr), Neodymium (Nd), Promethium (Pr), Samarium (Sm), Europium (Eu), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy), Holmium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), and Lutetium (Lu). The metals to be detected can be metal ions, metals in elemental form, metal oxides, or combinations thereof. In one embodiment, the metals can be detected in ionic form (e.g., metal salts). In another embodiment, the metals can be detected in their neutral (elemental) form” and furthermore, “[e]ach possibility represents a separate embodiment of the present invention” (Paragraph 0044). 
Regarding claim 2, Schechter et al. teaches all the limitations of claim 1 as set forth above. Schechter et al. further teaches that the colorimetric complexation can detect metals (such as actinides) present in a concentration on the order of parts-per-billion (specifically, Schechter et al. teaches “[t]he toxicity of heavy metal ions is high, and the maximum allowed concentrations in drinking water are in the parts-per-billion (ppb) range” (Paragraph 0003)). Alternatively, assuming for the sake of argument that Schechter et al. does not explicitly disclose the detection of a threshold amount of actinide with sufficient specificity (in ppb), it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect actinides in ppb with a reasonable expectation of success since Schechter et al. had taught Uranium, which is an actinide (see Paragraph 0044).
Regarding claim 3, Schechter et al. teaches all the limitations of claim 1 as set forth above. Schechter et al. further teaches that the colorimetric complexation (the organic dye) will activate (color change of the polymeric film) when contacted by at least one metal (such as an actinide) (Paragraph 0037, 0044, 0045). Alternatively, assuming for the sake of argument that Schechter et al. does not explicitly disclose the detection of a threshold amount of actinide with sufficient specificity, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected actinides at a threshold capacity with a reasonable expectation of success since Schechter et al. had taught Uranium, which is an actinide (see Paragraph 0044).
Regarding claims 5, 6 and 9, Schechter et al. further teaches with sufficient specificity that the colorimetric complexation is a Br-PADAP mixture, including Br-PADAP and PAN, which is a pyridylazo mixture, since Schechter et al. teaches that each possibility from the taught compositions represents a separate embodiment of the present invention ([0040]).  
Alternatively, assuming for the sake of argument that Schechter et al. does not explicitly disclose the colorimetric complexation composition with sufficient specificity, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have done so with a reasonable expectation of success since Schechter et al. had taught that the colorimetric complexation is a Br-PADAP mixture, including Br-PADAP and PAN, which is a pyridylazo mixture.
Regarding claim 14, Schecter et al. further teaches with sufficient specificity that the support is capable of providing test results for Uranium, which is an actinide, since Schecter et al. teaches that each possibility from the taught compositions represents a separate embodiment of the present invention ([0044], see also [0037-0037] and [0013]). Schecter et al. further teaches that other heavy metals can be tested and are not limited to the list ([0044]). The Examiner notes that absent evidence that the support taught by Schecter et al. is incapable of providing test results for different actinides (when it is already taught to be capable of providing test results for Uranium), the support of Schecter et al. possesses the structure that necessarily is capable of providing test results for different actinides.
Alternatively, assuming for the sake of argument that Schechter does not explicitly disclose the support providing results for different actinides with sufficient specificity, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have done so with a reasonable expectation of success since Schechter et al. had taught that the support can be used to test for different heavy metals including an actinide, Uranium.
Regarding claim 15, Schechter et al. teaches the limitations of claim 1 as set forth above. Schechter et al. further teaches the sample is either a solid, a liquid, or a combination of a solid and a liquid (since Schechter et al. teaches the use of an aqueous medium, see Paragraph 0039). 
	Regarding claim 17, Schechter et al. teaches the limitation of claim 1 as set forth above. Schecter et al. further teaches that the “color changes upon contact with the aqueous medium may be used to detect metals in the aqueous medium” ([0045] see also [0010]) thus reading on the claim limitation “the visual indicator is received within a predetermined amount of time”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found above in this Office action.

Claim(s) 1, 2-3, 5-6, 8-10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being anticipated by “Rapid Field Chemical Detection Method of Actinides for Forensic Investigation” (Riddle, 2019). 
Regarding claim 1, Riddle discloses a method for rapid detection of actinides (Slide 4), the method comprising: having a support (see picture on Slide 7) including a colorimetric complexation (U is complexed with Br-PADAP) (Slide 7), the colorimetric complexation configured to activate when contacted by a threshold concentration of at least one actinide (Uranium, see picture on Slide 9 showing various concentrations having different colors);  placing the support in communication with a sample (U in H2O) (Slide 14), the sample having a known concentration of at least one actinide within it (U, 1E-3 - 1E-7M);  and receiving a visual indicator from the colorimetric complexation when the sample contains at least a threshold concentration of the actinide (U) (see slide 9 showing 4 colors for 4 concentrations). 
Riddle differs from the instant claim since the results listed are not based on samples with unknown concentrations of actinides. However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of Riddle on samples with unknown concentrations of actinides especially since the skilled artisan would be able to utilize the known concentration of actinide samples (Slide 9) as a basis to visually detect samples with unknown concentrations of actinides by way of comparison of colors in order to satisfy Riddle’s desire for onsite detection of U and Pu and on samples with varying concentrations (Slides 4-5). 
Regarding claim 2, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches that the colorimetric complexation can detect actinides at a concentration in ppb (Uranium, see slide 9 in particular; see also slides 5-7 and 12) which reads on the claim limitation that “the colorimetric complexation can detect actinides present in a concentration on the order of parts-per-billion”. 
Regarding claim 3, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches that different color changes occur when the complexation comes into contact with varying concentrations of U (see pictures on Slide 9) which reads on the claim limitations that “the colorimetric complexation will activate when contacted by at least one actinide”. 
Regarding claims 5-6, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches a “combination of Br-PADAP and PAN” (see slide 7 in particular; also see slides 5-6, 8-10, and 12-18) which reads on the claim 5 limitation “the colorimetric complexation is a…(Br-PADAP) mixture” and the claim 6 limitation “the colorimetric complexation is a hybrid combination of…(Br-PADAP) and (PAN).” 
Regarding claim 8, Riddle teaches all the limitations of claim 1 as set forth above.  Riddle further teaches “[o]ther colorimetric compounds tested [include] Dithizone” (see slide 5 in particular; also see slides 6-7) which reads on the claim limitation that “the colorimetric complexation is a dithizone mixture.”
Regarding claim 9, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slides 5 and 6 that the colorimetric complexation can contain pyridylazo which reads on the claim limitation that “the colorimetric complexation is a pyridylazo mixture”. 
Regarding claim(s) 10 and 12, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slides 16 that a spray or wipe can be used administer the colorimetric complexation which reads on the claim 10 limitation that “the support is a liquid that can be used as a spray” and the claim 12 limitation that “the support is a wipe”. 
Regarding claim 14, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches a “[n]ovel colorimetric determination of U and Pu for field sampling” (Slide 4) which reads on the claim limitation that “the support is capable of providing test results for different actinides”.
Regarding claim 15, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slide 18 that the sample is a liquid which reads on the claim 15 limitation that “the sample is either a solid, a liquid, or a combination of a solid and a liquid”. 
Regarding claim 16, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slide 18 that the sample is separated from contaminants through a separation resin which reads on the claim limitation that “the sample is first separated from contamination”. 
Regarding claim 17, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slide 4 that detection takes place within minutes which reads on the claim limitation that “the visual indicator is received within a predetermined amount of time”. 
Regarding claim 19, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slide 8 that the same method taught can be repeated for different concentrations of Uranium and NaF (see the graphs on slide 8) which reads on the claim limitation “comprising repeating the steps a-c at least one time”. 
Regarding claim 20, Riddle teaches all the limitations of claim 1 as set forth above. Riddle further teaches on slide 4 that the device is used in response to radiological events which reads on the claim limitation that “the method is implemented in response to a radiological incident”.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (US 20150212059 A1) as applied to claim 1 above, and further in view of Hayes (Hayes 2013). 
Schechter et al. teaches the limitations of claim 1 as described above. 
Regarding claim 7, Schechter et al. does not teach how to make a colorimetric complexation with an isoamethurin mixture. Hayes et al. further teaches that “fibre optic sensors are created by revealing an evanescent wave in a section of the fibre and covalently bonding the isoamethyrin to the fibre surface in this region. Colour changes occurring as a result of interaction between isoamethyrin and uranyl ions are monitored over 3 wavelength ranges covering the red, green and blue regions of the visible spectrum. Sensors created in this manner were found to be fast responding (<5s), sensitive (detection threshold <500ppb), specific (response restricted to certain actinides and lanthanides) and low cost” (Slide 2) which reads on the claim limitation that “the colorimetric complexation is an isoamethurin mixture”. Hayes et al. uses isoamethurin for radiological detection of a sample in an aqueous phase. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method used by Schechter et al. with the same isoamethurin mixture to effectively provide radiological event detection. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. as applied to claim 1 above, and further in view of Attar et al. (US 20070031972 A1). 
Schechter et al. teaches the limitations of claim 1 as described above. 
Regarding claims 8, Schechter et al. does not teach how to make a mixture using dithizone. However, in the analogous art of colorimetric detection Attar et al. teaches a dry detection card, wherein the chromophores are disposed on a support of the detection card, and that “[t]he chromophores of the present invention may include a species selected from the group consisting of molybdates, phosphomolybdates, tungstates, phosphotung states, iron salts such as sulfates, metallic sulfides such as zinc, calcium, barium, aluminum or strontium sulfides, organic materials such as 8-hydroxy-quinoline and its derivatives, 1-(2-pyidylazo )-2-napthol (PAN) and related compounds that include azo derivatives of heterocyclic compounds, rubeanic acid, diethyldithiocarbamate, dithizone, zincon, diphenylcarbazone, diphenylcarbazide (DPC) rhodizonic acid and its salts, titan yellow, cadion, functionalized diazonium salts including arsenic and phosphonic diazonium salts, triphenylmethane and xanthenes and other materials used in the spectrometric, fluorometric or colorimetric determination of species. Preferably, the chromophore includes a mixture of iron (II) and iron (III) sulfate compounds” (Paragraph 0067) which reads on the claim limitation that “the colorimetric complexation is a dithizone mixture”.  Attar’s detection device teaches the use of a combination of compounds including PAN and dithizone. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method used by Schechter et al. with this same combination for a dithizone mixture for the benefit of effectively detecting cyanides, azides and sulfides by colorimetric means. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. as applied to claim 1 above, and further in view of Atsushi et al. (WO 2009116669 A1, see machine translation). 
Schechter et al. teaches the limitations of claim 1 as described above.
Regarding claim 10, Schechter et al. does not teach how to use the support as a liquid spray. In the analogous art of dry test strips for detecting metal complexes, Atsushi et al. teaches “[t]he method for contacting the solution with the porous support is not particularly limited, and may be, for example, at least one method selected from the group consisting of an impregnation method, a coating method, a printing method, a spray method, and an inkjet method. The solvent is not particularly limited, but is preferably an organic solvent or a mixed solvent of an organic solvent and water, for example” (Page 5) which reads on the claim limitation that “the support is a liquid that can be used as a spray”. Atsushi et al. teaches that a spray method can be used as a manufacturing method for their product. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method used by Schechter et al. with the same spray method used by Atsushi et al. to make a similar support method so that the support is effectively contacted by dye (the colorimetric complexation). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (US 20150212059 A1), as applied to claim 1 above, in view of Ghodousi et al. (US 20140287520 A1).  
Regarding claim 11, Schechter et al. teaches the limitations of claim 1 as described above. Schechter et al. does not teach how to make a colorimetric complexation with a support as a pod. Ghodousi et al. further teaches that “[t]he present invention is directed to a product and method for the detection of one or more analytes in a collected sample, using capillary action in a sample card containing a sample substrate, which may have reagents embedded thereon, a test capsule containing a solvent reservoir and optionally containing detection reagents, and an absorbent pad that absorbs the contents of the test capsule and delivers the same to the sample substrate, and which may also have reagents embedded thereon, and a device which supplies one or more light sources, and records and processes the optical signal produced by the reaction between the detection reagents and the collected sample, and outputs a test result.” (Paragraph 0009) which reads on the claim limitation that “the support is a pod”. Ghodousi et al. uses a pod-like device, a test capsule, containing a solvent and/or detection reagents for their invention. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method used by Schechter et al. with a similar pod-like device as a support for a colorimetric complex.  

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. as applied to claim 1 above, and further in view of Roberson et al. (US 20130017617 A1). 
Schechter et al. teaches the limitations of claim 1 as described above.
Regarding claim 12, Schechter et al. does not teach how to implement a support using a wipe. Roberson et al. further teaches that “[t]here are several types of chemochromic indicators, for example, the article used to form the chemochromic indicators include, but are not limited to, wipe materials, silicone/TEFLON tape, manufactured parts, fabrics, extruded parts, and paints” (Abstract) which reads on the claim limitation that “the support is a wipe”. A person with ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to swap the support (the polymeric film used by Schechter et al.) with the wipe (used by Roberson et al.) since this is a matter of simple substitution of one known element for another to obtain predictable results (see KSR section 2141 III). 
Regarding claim 13, Schechter et al. does not teach how to implement a support using gel. However, in the analogous art of chemochromic indicators, Roberson et al. further teaches “[f]or example, the irreversible hypergolic fuel sensing chemochromic pigment was prepared by depositing a KAuCl4 salt pigment onto an inert substrate, for example, silica gel, in various mesh sizes. The deposition of the KAuCl4 salt pigment was achieved by adding an appropriate amount of silica gel and placing it in a round bottom flask and then an appropriate amount of KAuC14 salt solution (dissolved into ethanol or other appropriate solvent) was also added to the round bottom flask” (Paragraph 0019) which reads on the claim limitation that “the support is a gel”.  Roberson et al. teaches that silica gel can be used as a support for the colorimetric complex. It would still be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the support (the polymeric film used by Schechter et al.) with silica gel (used by Roberson et al.) since this is a matter of simple substitution of one known element for another to obtain predictable results (see KSR section 2141 III).

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schechter as applied to claim 1 above, and further in view of Devol et al. (US 8133740 B1). 
Schechter et al. teaches the limitations of claim 1 as described above. 
Regarding claim 16, Schechter et al. does not teach how to separate the contaminants from the sample. Devol et al. teaches how to “separate[e] the uranium from the extractant by use of a separation agent, interaction between the uranium/extractant complex and the separation agent forming a first complex comprising the uranium, the first complex being more favorable chemically than the uranium/extractant complex” (Column 18, Lines 15-21) which reads on the claim limitation that “the sample is first separated from contamination”. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method used by Schechter et al. with the separation method taught by Devol et al. for the benefit of accurately detecting the presence of actinides in aqueous samples. 
Regarding claim 20, Schechter does not teach what defines a “response to a radiological incident”. Devol et al. states that “[u]ranium is a naturally occurring radioactive element widely distributed among igneous rocks and oxide minerals” (Column 1, Lines 20-21) which reads on the claim limitation that “the method is implemented in response to a radiological incident”.  Because uranium is a radioactive actinide it would be expected that it can be found around radioactive sites. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method used by Schechter et al. with the information taught by Devol et al. for the benefit of using the claimed method for testing samples in a radiological site. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. as applied to claims 1 and 17 above. 
Regarding claim 18, Schechter et al. discloses all the limitations as set forth above. Schechter et al. teaches that they are interested in developing “efficient methods for determination and/or quantification of low concentrations of heavy metals in solutions and other media” ([0008]). Schechter et al. further teaches that the “[d]etection of color changes upon contact with the aqueous medium may be used to detect metals in the aqueous medium. If desired, a comparison color chart may be used in the context of the present invention (e.g., as part of a kit) to allow the user to compare the color of the polymeric film to colors known to be associated with dye-metal complexes of various metals” (Paragraph 0045). Schechter et al. does not explicitly teach that the predetermined amount of time is within approximately 5 minutes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to minimize the amount of time it takes for the visual indicator to be received, such that it is within 5 minutes as claimed in order to maximize the efficiency of the method of detection of Schechter et al.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. as applied to claim 1 above, and further in view of Addleman et al. (WO 2016171769 A1).
 Schechter teaches the limitations of claim 1 as described above.  Schechter et al. does not teach
 Regarding claim 19, Addleman et al. teaches “[f]rom operation 710, process 700 advances to conditional 714, which tests whether to perform another trace detection, and may include reuse of sampler 100 after preparation in operation 710. If the test is affirmative (Yes), process 700 loops back to repeat operations 706, 708, 710, and conditional 714” (Paragraph 00105) which reads on the claim limitation “comprising repeating the steps a-c at least one time”. Repeating experimental procedures is a common step in the scientific field. Therefore, it would have still been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps of Schechter et al., which corresponds to steps a-c of the instant claims, as taught by Addleman et al. for the benefit of accurately determining the accuracy of the test results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.F./Examiner, Art Unit 4162                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635